UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FRANKIE BRETON,

                              Plaintiff,

       against
                                                         CIVIL ACTION NO.: 17 Civ. 09247 (JGK) (SLC)

                                                                      AMENDED ORDER
CITY OF NEW YORK, et al.,

                              Defendants.



SARAH L. CAVE, United States Magistrate Judge.

       A telephone conference was held on Monday, February 3, 2020, regarding Plaintiff

Frankie Breton’s Letter-Motion for Discovery (ECF No. 68) and the parties’ joint Letter-Motion for

an extension of time to complete discovery (ECF No. 73). Mr. Breton’s Letter-Motion is GRANTED

in part and DENIED in part. The parties’ joint Letter-Motion is GRANTED.

       Plaintiff’s request for Mr. Manuel Matias’s arrest records is DENIED. By February 10,

2020, the City of New York is ordered to produce, on a confidential basis and pursuant to Local

Civil Rule 83.10, a list of Mr. Matias’ times and dates of arrest, crimes charged, and the names of

the arresting officers. The City of New York is also ordered to ascertain and notify Plaintiff’s

counsel whether any I-cards issued for Mr. Matias prior to October 21, 2016 still exist. In the

event that any I-Cards for Mr. Matias exist, the City of New York is ordered to produce the

name(s) of the detective(s) who authored those I-cards and Plaintiff may renew his request that

the City of New York produce those I-Cards.

       The parties’ deadline to complete fact discovery is adjourned to Tuesday, March 31, 2020.

A Telephone Conference is scheduled for Tuesday, March 31, 2020 at 11:00 am. At the above
date and time, Plaintiff’s counsel is directed to call Chambers at (212) 805-0214 with all parties

on the line. All counsel who intend to speak during the call must use a landline or phone with

equivalent quality. On receipt of this order, each party is directed to ensure that all other parties

on the case are aware of the conference date and time.

         The Clerk of Court is respectfully directed to close ECF Nos. 68 and 73.


Dated:          New York, New York
                February 5, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
